EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges for each of the fiscal years ended December 31, 2015, 2014, 2013, 2012 and 2011 are as follows: Year Ended December 31, Earnings: Pretax income from continuing operations $ 76,915 $ 67,055 $ 54,503 $ 50,105 $ 54,789 Fixed charges 25,974 32,920 44,789 45,901 44,147 Capitalized interest (1,486) (603) - - - Total earnings - Numerator $ 101,403 $ 99,372 $ 99,292 $ 96,006 $ 98,936 Fixed charges: Interest and debt expense $ 24,239 $ 32,068 $ 44,540 $ 45,652 $ 43,898 1/3 of rent expense - interest factor 249 249 249 249 249 Capitalized interest 1,486 603 - - - Total fixed charges - Denominator $ 25,974 $ 32,920 $ 44,789 $ 45,901 $ 44,147 Ratio of earnings to fixed charges Earnings equals (i) income from continuing operations before income taxes, plus (ii) fixed charges, minus (iii) capitalized interest. Fixed charges equals (i) interest and debt expense, plus (ii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals and (iii) capitalized interest.
